DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      KRISTEN ANN LUNGARINI,
                             Appellant,

                                    v.

                          FRANK IRIZARRY,
                              Appellee.

                              No. 4D17-2774

                               [May 3, 2018]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Howard K Coates, Jr., Judge; L.T.
Case No. 50-2006-DR-005139-XXXX-SB.

  Frank J. Mulhall of Frank J. Mulhall, P.A., Boca Raton, for appellant.

  Alba Varela of Alba Varela, P.A., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.